Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 6 September 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von],Hand, Edward
To: Washington, George


                  
                     
                        6 September 1782
                     
                  
                  The Commander in Chief having desired our Opinion in what order the Troops composing the Light Infantry of the Army should be Posted.
                  We are of Opinion—That the same Principle which has been adopted for Posting the Troops in the Line of the Army should also govern in the Light Infantry and that the Troops of each State should have their Geographical position the same as is the Line of the Army.  Which is submitted.
                  
                     steuben Maj: Genl
                     Edwd Hand B.& A. Gl
                  
               